        Case 2:19-cv-01171-JTM-KWR Document 58 Filed 10/09/19 Page 1 of 10



                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT                §     CIVIL ACTION NO. 19-1171
          Plaintiff                 §
                                    §
VERSUS                              §     JUDGE JANE TRICHE MILAZZO
                                    §
                                    §
JEFF LANDRY, ET AL,                 §
            Defendant               §     MAGISTRATE KAREN WELLS ROBY
                                    §
*****************************************************************************
             ANSWER TO PLAINTIFF’S AMENDED COMPAINT ON
            BEHALF OF WARREN MONTGOMERY, IN HIS OFFICIAL
              CAPACITY AS DISTRICT ATTORNEY FOR THE 22ND
                             JUDICIAL DISTRICT

           NOW INTO COURT, through undersigned counsel, comes Defendant Warren

    Montgomery, in his official capacity as District Attorney for the 22nd Judicial District, State of

    Louisiana (hereinafter referred to as “Defendant”), who respectfully responds to Plaintiff’s

    Amended Complaint 1 (“Complaint”) and asserts the following affirmative defenses:

                                                     A.

           The allegations contained in section A of the Complaint entitled “Jurisdiction” do not

    require a response from Defendant. However, insofar as an answer is required, the allegations

    of section A are denied.

                                                     B-1

           The allegations contained in section B, paragraph 1, are denied for lack of sufficient

    information to justify a belief therein.




1
 The plaintiff’s Complaint is organized by letter and numbered paragraphs except where indicated. Numbered
paragraphs are continued through lettered sections instead of started anew.
    Case 2:19-cv-01171-JTM-KWR Document 58 Filed 10/09/19 Page 2 of 10




                                            B-2

       The allegations contained in section B, paragraph 2, are denied for lack of sufficient

information to justify a belief therein.

                                            B-3

       The allegations contained in section B, paragraph 3, are denied for lack of sufficient

information to justify a belief therein.

                                            B-4

       The allegations contained in section B, paragraph 4, are denied for lack of sufficient

information to justify a belief therein.

                                            B-5

       The allegations contained in section B, paragraph 5, are denied for lack of sufficient

information to justify a belief therein.

                                            B-6

       The allegations contained in section B, paragraph 6, are denied for lack of sufficient

information to justify a belief therein.

                                            B-7

       The allegations contained in section B, paragraph 7, are denied for lack of sufficient

information to justify a belief therein.

                                            B-8

       The allegations contained in section B, paragraph 8, are denied for lack of sufficient

information to justify a belief therein.
                                             2
    Case 2:19-cv-01171-JTM-KWR Document 58 Filed 10/09/19 Page 3 of 10



                  Unnumbered paragraph (following Section B, paragraph 8)

       To the extent that the subsequent unnumbered paragraph requires a response, it is also

denied for lack of sufficient information to justify a belief therein.

                                                B-9

       The allegations contained in section B, paragraph 9, are denied for lack of sufficient

information to justify a belief therein.

                                               B-10

       The allegations contained in section B, paragraph 10, are denied for lack of sufficient

information to justify a belief therein.

                 Unnumbered paragraph (following Section B, paragraph 10)

       To the extent that the subsequent unnumbered paragraph requires a response, it is also

denied for lack of sufficient information to justify a belief therein.

                                               B-11

       The allegations contained in section B, paragraph 11, are denied, except to admit that

Defendant Warren Montgomery is the District Attorney for the 22nd Judicial District, State of

Louisiana, and possesses the legal authority granted to him under the laws of the State of

Louisiana.

                                               B-12

       The allegations contained in section B, paragraph 12, are denied.

                                              C - 13.

       Section C of the Complaint is entitled “Causes of Action.” The allegations contained in

section C, paragraph 13 are denied for lack of sufficient information to justify a belief therein.


                                                 3
    Case 2:19-cv-01171-JTM-KWR Document 58 Filed 10/09/19 Page 4 of 10




                                                C-14

        The allegations contained in section B, paragraph 14, are denied for lack of sufficient

information to justify a belief therein.

                                               C - 15.

        The allegations contained in section C, paragraph 15 do not require a response from

Defendant. However, insofar as an answer is required, the allegations are denied for lack of

sufficient information to justify a belief therein.

                                               C - 16.

        The allegations contained in section C, paragraph 16 do not require a response from

Defendant. However, insofar as an answer is required, the allegations are denied for lack of

sufficient information to justify a belief therein.

                                               C - 17.

        The allegations contained in section C, paragraph 17, are denied.

                                               C - 18.

        The allegations contained in section C, paragraph 18, are denied.

                                                D-19

        Section D of the Complaint is entitled “Previous Lawsuits and Administrative Relief.”

The allegations contained in section D, paragraph 19, are denied for lack of sufficient

information to justify a belief therein. Furthermore, Defendant asserts that the court records

associated with any and all cases cited therein are the best evidence of its contents.

                                                D-20

        The allegations contained in section D, paragraph 20, are denied for lack of sufficient
                                                  4
    Case 2:19-cv-01171-JTM-KWR Document 58 Filed 10/09/19 Page 5 of 10



information to justify a belief therein. Furthermore, Defendant asserts that the court records

associated with any and all cases cited therein are the best evidence of its contents.

                                              D-21

       The allegations contained in section D, paragraph 21, are denied for lack of sufficient

information to justify a belief therein. Furthermore, Defendant asserts that the court records

associated with any and all cases cited therein are the best evidence of its contents.

                                              D-22

       The allegations contained in section D, paragraph 22, are denied for lack of sufficient

information to justify a belief therein. Furthermore, Defendant asserts that the court records

associated with any and all cases cited therein are the best evidence of its contents.

                                              D-23

       The allegations contained in section D, paragraph 23, are denied for lack of sufficient

information to justify a belief therein. Furthermore, Defendant asserts that the court records

associated with any and all cases cited therein are the best evidence of its contents.

                                              D-24

       The allegations contained in section D, paragraph 24, are denied for lack of sufficient

information to justify a belief therein. Furthermore, Defendant asserts that the court records

associated with any and all cases cited therein are the best evidence of its contents.

                                              D-25

       The allegations contained in section D, paragraph 25, are denied for lack of sufficient

information to justify a belief therein. Furthermore, Defendant asserts that the court records

associated with any and all cases cited therein are the best evidence of its contents.

                                                5
    Case 2:19-cv-01171-JTM-KWR Document 58 Filed 10/09/19 Page 6 of 10




                                              D-26

       The allegations contained in section D, paragraph 26, are denied for lack of sufficient

information to justify a belief therein. Furthermore, Defendant asserts that the court records

associated with any and all cases cited therein are the best evidence of its contents.

                                           E – 27 (A)

       Section E of the Complaint is entitled “Request for Relief.” The allegations contained in

section E, paragraph 27, subsection A, do not require a response from Defendant. However,

insofar as an answer is required, the allegations are denied as written.

                                            E – 27 (B)

       The allegations contained in section E, paragraph 27, subsection B, do not require a

response from Defendant. However, insofar as an answer is required, the allegations are denied

as written.

                                            E – 27 (C)

       The allegations contained in section E, paragraph 3, subsection C, do not require a

response from Defendant. However, insofar as an answer is required, the allegations are denied

as written.

                                           E – 27 (D)

       The allegations contained in section E, paragraph 4, subsection D, do not require a

response from Defendant. However, insofar as an answer is required, the allegations are denied

as written.

                                            E – 27 (E)

      The allegations contained in section E, paragraph 5, subsection E, do not require a response
                                                6
     Case 2:19-cv-01171-JTM-KWR Document 58 Filed 10/09/19 Page 7 of 10



from Defendant. However, insofar as an answer is required, the allegations are denied as written.

                                            E – 27 (F)

        The allegations contained in section E, paragraph 27, subsection F, do not require a

 response from Defendant. However, insofar as an answer is required, the allegations are denied

 as written.

                                            E – 27 (G)

        The allegations contained in section E, paragraph 27, subsection G, do not require a

 response from Defendant. However, insofar as an answer is required, the allegations are denied

 as written.

                                 “Plaintiff’s Decleration [sic]”- 1

        The allegations contained in paragraph 1, do not require a response from Defendant.

 However, insofar as an answer is required, the allegations are denied as written.

                                  “Plaintiff’s Decleration [sic]”- 2

        The allegations contained in paragraph 2, do not require a response from Defendant.

 However, insofar as an answer is required, the allegations are denied as written.

                                 “Plaintiff’s Decleration [sic]”- 3

        The allegations contained in paragraph 3, do not require a response from Defendant.

 However, insofar as an answer is required, the allegations are denied as written.

                                 “Plaintiff’s Decleration [sic]”- 4

        The allegations contained in paragraph 4, do not require a response from Defendant.

 However, insofar as an answer is required, the allegations are denied as written.




                                                 7
        Case 2:19-cv-01171-JTM-KWR Document 58 Filed 10/09/19 Page 8 of 10



                                                        F2

            Any allegations contained in the Complaint, including, but not limited to the Plaintiff’s

    “Request for Relief,” are denied unless expressly admitted.


                                       AFFIRMATIVE DEFENSES

                                               FIRST DEFENSE

            Plaintiff’s Complaint fails to allege a cause of action upon which relief can be granted.

                                             SECOND DEFENSE

           Pursuant to Federal Rules of Civil Procedure Rule 10(c), Defendant adopts by reference

    all defenses and affirmative defenses of other party defendants herein that seek to defeat or

    diminish Plaintiff’s claims, to the extent those defenses and affirmative defenses are consistent

    with the facts and circumstances pertinent to Defendant.

                                              THIRD DEFENSE

           Defendant specifically reserves the right to plead and assert any and all additional

    defenses that may become evident after further discovery and investigation have been

    conducted, and further declares his intention to avail himself of all constitutional, statutory, and

    jurisprudential defenses legally and factually available to him.


           WHEREFORE, Defendant Warren Montgomery, in his official capacity as District

    Attorney for the 22nd Judicial District, State of Louisiana, prays that this Answer and assertion

    of Affirmative Defenses be deemed good and sufficient, and after all due proceedings had, that

    there be judgment in favor of Defendant herein, dismissing all claims of Plaintiff, Kevin M.



2
 Plaintiff’s Complaint does not have a paragraph “F” – Paragraph is so lettered to comport with the organization of
same.
                                                         8
    Case 2:19-cv-01171-JTM-KWR Document 58 Filed 10/09/19 Page 9 of 10



Quatrevingt, at his costs, and for all other general and equitable relief as this Court deems

proper.



                                               Respectfully submitted,

                                                /s/ Cary J. Menard
                                               Cary J. Menard (#09426)
                                               701 N. Columbia St. – 2nd Floor DA Office
                                               Covington, Louisiana 70433
                                               Telephone: (985) 871-4530
                                               Facsimile: (985) 867-5124
                                               cmenard@22da.com
                                               Counsel for Defendant, Warren Montgomery, in
                                               his official capacity as District Attorney for the
                                               22nd Judicial District, State of Louisiana.




                                                 9
     Case 2:19-cv-01171-JTM-KWR Document 58 Filed 10/09/19 Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was electronically filed with the

Clerk of Court of the United States District Court for the Eastern District of Louisiana on October

9, 2019, by using the CM/ECF system. Notice of this filing will be sent to all counsel of record by

operation of the court’s electronic filing system.

       I further certify that the following pro se litigant was served a copy of the forgoing

document via United States Mail:


Kevin M. Quatrevingt
62114 Warrior Road
Lacombe, LA 70445

                                        /s/ Cary J. Menard        _

                                       Cary J. Menard




                                                 10
